Title: To Thomas Jefferson from Amos Stoddard, 16 June 1804
From: Stoddard, Amos
To: Jefferson, Thomas


          
            Sir,
            St. Louis, June 16, 1804.
          
          In consequence of a request made me by captain Lewis, before he left this, I now do myself the honor of enclosing you a copy of a dissertation on the Lead Mines in Upper Louisiana, furnished me by Moses Austin, Esq. This gentleman owns an extensive mine, situated about thirty-eight miles back of St Genevieve, which he has worked for some years past; and from his education and experience, I conceive him to be better calculated to give correct information on the subject than any other man in this quarter.
          I am, sir, with sentiments of high respect, Your very humbe servant,
          
            Amos Stoddard,
            Captain and first civil commandant of Upper Louisiana.
          
        